Case 0:19-cv-62974-RAR Document 24 Entered on FLSD Docket 05/11/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-CIV-62974-RAR

 OJ COMMERCE, LLC,

        Plaintiff,

 v.

 HOME CITY, INC.,

       Defendant.
 ______________________________/

                           ORDER RE-SCHEDULING MEDIATION

        The mediation conference in this matter shall be held with William C. Hearon, Esq. on June

 24, 2020, at 10:00 a.m. at One East Broward Boulevard, Suite 915, Fort Lauderdale, FL 33301. A

 report of the mediation must be filed within seven (7) days thereafter.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 11th day of May, 2020.




                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
